Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
(i) a first species shown in Figures 8-9 (and referred to in the specification as “embodiment 2”); and 
(ii) a second (and not-shown) species, having all of the features of present claim 1, including a tool carrier that comprises “a first guide extending along the first rotation axis and the additional rotation axis; a second guide extending along a line connecting the first rotation axis and the additional first rotation axis, the first guide being movable along the second guide; and a lift configured to move along the first guide”, and also including a tool storage that “comprises a plurality of gripping members each of which is configured to hold a plurality of tools and which are located on one level of the first tool magazine and rotatable relative to the first tool magazine” in combination therewith (noting that paragraph 0037 explicitly states that the machine tool according to embodiment 3 includes employs a tool magazine support mechanism 310 illustrated in FIG. 10, instead of the tool magazine support mechanism 110 illustrated in Figures 2 and 3, and that the machine tool according to embodiment 3 is otherwise similar in configuration to embodiment 1, and it is noted that embodiment 1 is described as being depicted in Figures 1-3 and 5A-C; that being said, note that claim 1 does not read on the embodiment of Figures 1-3 and 5A-C, and thus, does not read on the embodiment claim 1). 
NOTE:  As a side note, it is noted that any elected claim which includes features that are not shown in the drawings will likely result in an objection to the drawings under 37 CFR 1.83(a) for failing to show the claimed subject matter.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, as viewed in the aforementioned figures.
In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it is unclear whether there is a generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions require a different field of search (for example, searching different classes/subclasses, and/or electronic resources, and employing different search queries), and the prior art applicable to one invention would likely not be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-



/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
February 25, 2021